JUDGMENT

                                Court of Appeals
                           First District of Texas
                                NO. 01-14-00806-CV

                               LISA DAVIS, Appellant

                                          V.
                            DALAYNA SMITH, Appellee

    Appeal from the Probate Court of Galveston County (Tr. Ct. No. PR-0074876A)

      After due consideration, the Court grants the motion to dismiss this appeal filed
by the appellant, Lisa Davis. It is therefore CONSIDERED, ADJUDGED, and
ORDERED that the appeal be dismissed.

       It is further ORDERED that appellant pay all costs incurred by reason of this
appeal.

      It is further ORDERED that this decision be certified below for observance.

Judgment rendered May 12, 2015.

Judgment rendered by panel consisting of Justices Keyes, Bland, and Massengale.